IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41253
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       OSCAR MARTINEZ-LOPEZ,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-90-CR-247-1
                      --------------------
                          May 25, 2000

Before DAVIS, DUHÉ and DeMOSS, Circuit Judges.

PER CURIAM:1

     Oscar Martinez-Lopez challenges his conviction for conspiracy

to possess with the intent to distribute more than 100 but less

than 1000 kilograms of marijuana, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(B), and 846.   He argues that the evidence was

insufficient to overcome his entrapment defense.      He argues that

the Government used a confidential informant to lure him into

participating in the drug deal, which crime he was not otherwise

predisposed to committing.

     The standard of review is the same as that which applies to

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sufficiency of the evidence.      United States v. Rodriguez, 43 F.3d

117, 126 (5th Cir. 1995).       This court accepts every fact in the

light most favorable to the conviction and will reverse only if no

rational jury could have found beyond a reasonable doubt that

Martinez was predisposed to commit the offense.           See United States

v. Sandoval, 20 F.3d 134, 137 (5th Cir. 1994).

     The appellant has not demonstrated error in connection with

the rejection of his entrapment defense.               The trial testimony

reflects that the appellant was eager to enter into the transaction

proposed by the Government.      His enthusiastic participation in the

drug deal is sufficient to prove that he was predisposed to

committing the offense.      See United States v. Chavez, 119 F.3d 342,

346 (5th Cir. 1997).

     The   appellant   has    failed       to   demonstrate   any   error   in

connection with his conviction, and the district court’s judgment

is affirmed.

     AFFIRMED.




                                       2